DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 21, 22, 23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, of U.S. Patent No. 10,509,675 (hereafter Karmarkar) in view of Kaushik et al. (Pub 20170185323) (hereafter Kaushik) [Paragraph 31], An intercept tracking log may be used to record data differences between a first pseudo command snapshot of the second consistency group and a subsequently created second pseudo common snapshot of the first consistency group. The pseudo common snapshots are created in a non-disruptive manner where incoming client write requests are not paused during snapshot creation and are still split and . 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the teachings of Karmarkar wherein data is/are replication from source to destination, into teachings of Kaushick wherein snapshot data is replication from source to destination based on comparison result of snapshots created at different point in time, because this would enhance the teachings of Karmarkar wherein by comparing the snapshots, only differences in the snapshot data can be transmitted to the destination, thus eliminate the need to transfer complete copy of the data from source to destination.

Claim(s) 25 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, of U.S. Patent No. 10,509,675 (hereafter Karmarkar) in view of Wicaksono et al. (Pub 20190073281) (hereafter Wacaksono) 
([Paragraph 25], The identifier of a value (data) and the associated sequence ID are transmitted to a remote system from a local system. An example of a pair of an identifier and a value is a key-value pair of a key-value data store. Another type of a value and an identifier may be utilized. For example, a file (value) and a file name (identifier) may be used.  [Paragraph 28], As described above, the embodiment transmits an identifier before a value for remote replication, allowing a low latency operation (quick response capability) in the remote replication. The embodiment uses a sequence ID during the remote replication for checking the replication status, allowing 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the teachings of Karmarkar wherein data is/are replication from source to destination, into teachings of Wicaksono wherein status update messages are received and stored in key-value store because this would enhance the teachings of Karmarkar wherein by utilizing a key-value store to keep track of numerous data objects that are being transmitted from source to destination, key-value store can be leverage to ensure objects are successfully being replicated and properly synchronized.

As per claims 27-29 and 31, these are system claims corresponding to method claims 21-23 and 25.  Therefore, rejected based on similar rationale.

As per claims 33-35 and 37, these are non-transitory computer-readable medium claims corresponding to the method claims 21-23 and 25.  Therefore, rejected based on similar rationale.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 22, 27, 28, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (Pub 20140344222) (hereafter Morris) in view of Kaushik et al. (Pub 20170185323) (hereafter Kaushik) and further in view of Shani (Pub 20170013057).

As per claim 21, Morris teaches:
A method comprising: 
storing a schedule indicating a frequency of replication from a source site to a destination site; 
determining from the schedule that a replication job should be initiated; 
copying information identifying one or more objects at the source site to be replicated into a snapshot without pausing user operations against the one or more objects; ([Paragraph 50], In this example, the first snapshot 800 and dead list 802 were used in a replication, and replication is scheduled to occur again after taking the second snapshot 804 and the third snapshot 808…  [Paragraph 6], One feature of computing systems running ZFS, as well as other file systems, is the ability to perform replication. Replication allows for a first system to create a replica of itself or a portion of itself on another system by utilizing snapshots. One advantage of replication is that it allows for the second system to be regularly synchronized to the first system.  [Paragraph 23], More specifically, the first network storage appliance 210 may be configured to regularly take snapshots of one or more file systems 220, 240, 250, volumes, or other datasets. To perform replication, one or more snapshots may be sent from the first network storage appliance 210 to the second network storage appliance 260.)
comparing the snapshot with a previous snapshot to generate a set of replication tasks for the replication job; and ([Paragraph 6], One feature of computing systems running ZFS, as well as other file systems, is the ability to perform replication. Replication allows for a first system to create a replica of itself or a portion of itself on another system by utilizing snapshots. One advantage of replication is that it allows for the second system to be regularly synchronized to the first system.  [Paragraph 20], This may be done by comparing the size of a current snapshot being replicated and the size of a corresponding past snapshot that was replicated immediately prior to the current replication.  [Paragraph 23], To perform replication, one 
However, Morris does not explicitly disclose replicated into a snapshot without pausing user operations against the one or more objects;
placing the replication tasks onto a message queue at the source site, wherein a worker node at the source site retrieves a replication task from the message queue and processes the replication task in conjunction with a worker node at the destination site.
Kaushik teaches replicated into a snapshot without pausing user operations against the one or more objects ([Paragraph 31], The pseudo common snapshots are created in a non-disruptive manner where incoming client write requests are not paused during snapshot creation and are still split and replicated between the first consistency group and the second consistency group. In this way, disruption of client data access to the first consistency group is reduced, and the synchronous replication relationship is maintained.)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Morris wherein a replication job is regularly scheduled to replicate object(s) via snapshot from source to a destination, snapshots are compared to identify data objects to be replicated, into 
	Although Morris discloses sending replication data via network device from source to destination ([Paragraph 39], the first network storage appliance may start sending the data (operation 330). Using the same block sizes above, the estimated transfer size in this case is 2 kB (1 kB root block and 1 kB intermediary block). As the data is sent, the system displays the estimated transfer size of 2 kB and updates the number of bytes sent as time elapses (operation 340).)
Morris and Kaushik do not explicitly disclose placing the replication tasks onto a message queue at the source site, wherein a worker node at the source site retrieves a replication task from the message queue and processes the replication task in conjunction with a worker node at the destination site.
Shani teaches placing the replication tasks onto a message queue at the source site, wherein a worker node at the source site retrieves a replication task from the message queue and processes the replication task in conjunction with a worker node at the destination site. ([Paragraph 20], The first instructions, once executed by the local storage system causes the local storage system to allocate a local queue per each replication process of the multiple replication processes and gradually increasing a rate of producing the replication content when a transmission of the replication content is not stopped and a de-queuing rate of the local queue is below a maximal de-queuing rate threshold.)


As per claim 22, rejection of claim 21 is incorporated:
Kaushik teaches wherein the without pausing user operations comprises allowing writes and deletions to the one or more objects during the copying. ([Paragraph 4], Various replication and synchronization techniques may be used to replicate data (e.g., client data), configuration data (e.g., a size of a volume, a name of a volume, etc.), and/or write caching data (e.g., cached write operations) between storage controllers and/or storage devices. In an example of synchronization, a synchronous replication relationship may be implemented between the first storage controller and the second storage controller, such that an incoming write operation to the first storage controller is locally implemented upon a first consistency group (e.g., one or more files, logical unit number (LUNs), LUNs spanning multiple volumes, or any other type of 
As per claims 27 and 28, these are system claims corresponding to method claims 21 and 22.  Therefore, rejected based on similar rationale.

As per claims 33 and 34, these are non-transitory computer-readable medium claims corresponding to the method claims 21 and 22.  Therefore, rejected based on similar rationale.

Claim(s) 25, 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Kaushik, in view of Shani and further in view of Wicaksono et al. (Pub 20190073281) (hereafter Wicaksono). 

As per claim 25, rejection of claim 21 is incorporated:
Morris discloses tracking/monitor progress of a replication ([Paragraph 26])
However, Morris, Kaushik and Shani do not explicitly disclose retrieving, from the message queue, a status update message sent by a particular worker node at the source site about a particular replication task being processed by the particular worker node; and logging status of the particular replication task in a key-value store.
retrieving, from the message queue, a status update message sent by a particular worker node at the source site about a particular replication task being processed by the particular worker node; and logging status of the particular replication task in a key-value store. ([Paragraph 25], The identifier of a value (data) and the associated sequence ID are transmitted to a remote system from a local system. An example of a pair of an identifier and a value is a key-value pair of a key-value data store. Another type of a value and an identifier may be utilized. For example, a file (value) and a file name (identifier) may be used.  [Paragraph 28], As described above, the embodiment transmits an identifier before a value for remote replication, allowing a low latency operation (quick response capability) in the remote replication. The embodiment uses a sequence ID during the remote replication for checking the replication status, allowing protection of data consistency.  [Paragraph 38], The replication manager 1025 manages replication from the remote server apparatus 202 by observing the key queue 1028 and the value queue 1029, and enters matching key-value pairs into main data store 1027.  [Paragraph 58], The sequence ID may utilize any type of numerical value capable of determining the order of key-value pairs in both of the local server apparatus 102 and the remote server apparatus 202. The sequence ID may be created by replication manager 1025/2025 for synchronization purpose based on notice from the request manager 1022/2022 of a new key-value pair entry in the main data store 1027/2027.)
It would have to obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine the teachings of Morris, Kaushik and Shani wherein a replication job is regularly scheduled to replicate object(s) of 

As per claim 31, this is system claim corresponding to method claim 25.  Therefore, rejected based on similar rationale.

As per claim 37, this is non-transitory computer-readable medium claim corresponding to the method claim 25.  Therefore, rejected based on similar rationale.

Allowable Subject Matter

Claim(s) 24, 26, 30, 32, 36, 38 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.